UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1009




In re:   CHRISTOPHER ANDARYL WILLS,



                Petitioner.




                On Petition for a Writ of Mandamus.
                       (1:99-cr-00396-LMB-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Christopher Andaryl Wills, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher        Andaryl    Wills         petitions    for    a   writ    of

mandamus, requesting that this court revisit the conclusions it

reached in his direct appeal, which was decided in 2003.                            Based

upon our consideration of the materials submitted with Wills’

petition, we deny his request.                See Kerr v. United States Dist.

Court,    426   U.S.    394,    402    (1976)       (observing      that    a   writ    of

mandamus “has traditionally been used in the federal courts only

to   confine    an     inferior   court       to    a    lawful     exercise     of    its

prescribed      jurisdiction      or     to    compel       it     to    exercise      its

authority when it is its duty to do so.”).                        We grant leave to

proceed   in    forma    pauperis.        We       dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        PETITION DENIED




                                          2